he

Case 8:20-cv-03565-PJM Document 21 Filed 04/09/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND
WENDY REYES, et al.,
Plaintiffs,
v. Civil No. PJM 20-3565
THE BOARD OF EDUCATION FOR

PRINCE GEORGE’S COUNTY PUBLIC
SCHOOLS, et al.,

* * *£ & &® £ FE HF F KF

Defendants. ,

MEMORANDUM OPINION & ORDER

On March 24, 2021 . the Court issued a Memorandum Order directing the parties to confer
regarding potential modifications to the Scheduling Order. They have now moved to amend the
Scheduling Order, ECF Nos. 15 and 18, after failing to agree on any revisions. For the following
reasons, their Motions are GRANTED IN PART and DENIED IN PART.

The parties do agree that there is no need for discovery in this case and that the Court
should advance the deadline for dispositive motions, currently due on August 9, 2021. However,
Plaintiffs also seek the Court’s expedited consideration of a motion to supplement the record
before dispositive motions ate filed. Plaintiffs further request a final resolution to the case before
the start of the next school year (August 2021).

The parties had until’ March 9, 2021 to request modifications to the Scheduling Order. The
Scheduling Order was issued on February 23, 2021 and Plaintiffs did not timely request any
amendment. In fact, Plaintiffs had apparently “concluded that no action would be required.” ECF
No. 16 at 2. Plaintiffs then waited until March 16—nearly one month after the Scheduling Order

issued—to address their scheduling concerns.
fa

Case 8:20-cv-03565-PJM Document 21 Filed 04/09/21 Page 2 of 2

Accordingly, the Court rejects Plaintiff's sudden urgency and adopts Defendants’ proposed
schedule with the following modifications:

05/03/21 - Parent’s Motion Regarding Additional Evidence

05/17/21 - Board’s Opposition to Motion Regarding Additional Evidence

05/21/21 - Parent’s Reply

06/01/21 - Parent’s Motion for Summary Judgment

07/01/21 - Board’s Opposition and Cross-Motion

07/22/21 - Parent’s Opposition and Reply

08/12/21 - Board’s Reply

ORDER
For the foregoing reasons, the parties’ Motions to Amend the Scheduling Order, ECF Nos.

15 and 18, are GRANTED IN PART and DENIED IN PART.

|

A is/

BETER J. MESSITTE
UNITED STATES DISTRICT JUDGE

 

April SS 2021
